Order filed November 29, 2017




                                      In The


       Eleventh Court of Appeals
                                   __________

                                No. 11-17-00327-CV
                                    __________

                         IN RE CLINT FLETCHER


                         Original Mandamus Proceeding


                                    ORDER
      Relator, Clint Fletcher, has filed in this court a motion for emergency stay in
conjunction with an original mandamus proceeding. These matters relate to an order
entered on November 14, 2017, by the 385th District Court of Midland County in
Cause No. CV53506. In the order, the Honorable Robin Darr granted a motion to
compel and required Relator to fully and completely respond to certain discovery
requests within twenty days. Pursuant to TEX. R. APP. P. 52.10(b), this court grants
the motion for temporary emergency relief and hereby orders that all actions and
proceedings related to the November 14 order be temporarily stayed pending further
order of this court or final disposition of this mandamus proceeding.
      Furthermore, pursuant to TEX. R. APP. P. 52.4, this court requests that a
response to Relator’s petition for writ of mandamus be filed on or before
December 11, 2017.


                                                PER CURIAM


November 29, 2017
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                       2